 In the Matter of W. SHERMAN BURNS, RAYMOND J. BURNS, Asi-iT YJOHN BURNS, AND WILLIAM J. BURNS, CO-PARTNERS, DOINGBUSINESSUNDERTHE FIRM NAMEAND STYLE OF WILLIAM J. BURNS DETECTIVEAGENCYandAMERICAN FEDERATION OF LABORCase No. R-4818.-Decided February 15, 1943Jurisdiction:detective agency.Investigation and Certification of Representatives:existence of question : re-fusal to discuss representation concerning guards with partial military statusuntil United States Army replied to company's inquiry ; election necessary.'Unit Appropriatefor CollectiveBargaining:all guards of company employed'at one plant of an arms corporation excluding the captain and sergeants.Mr. Peter J. Crotty,for the Board.Mr.W. She^mman Burns,of New York City, and31r.William J.Burns,of Buffalo, N. Y., for the Company.Mr. Neil J. Cunningham,of Buffalo, N. Y., for the A. F. of L.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by the American Federationof Labor, herein called the A. F. of L., alleging that a question affect-ing commerce had arisen concerning the representation of the em-ployees of W. Sherman Burns, Raymond J. Burns, Ashley John Burns,and William J. Burns, Co-partners, doing business under the firmname and style of William J. Burns Detective Agency, herein calledthe Company,, employed as guards at the Cheektowaga, New York,plant, of the-Buffalo Arms Corporation, the National Labor RelationsBoard ' provided for an appropriate hearing upon due notice beforeFrancis V. Cole, Trial Examiner. Said hearing was held at Buffalo,.New York, on January 26, 1943. The Company and the A. F. of L.'appeared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence1forth the correct name of the,Company, as above.47 N. LR. B., No. 81. '610 WILLIAM J. BURNS DETEICTIVE _AGENCY ...611bearing on the issues.The Trial Examiner's rulings made at the hear-ing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANY _W. Sherman Burns, Raymond J. Burns, Ashley JohnBurns, andWilliam J. Burns, Co-partners, doing business under the firm nameand style of William J. Burns Detective Agency, a general partnership,has an officeat Buffalo, New York. The Companyengages in ageneral detective business and furnishes guards to various manu-facturing plants in New York State, to which its business is con-fined.The guards furnished by the Company to the Buffalo ArmsCorporation, at its Cheektowaga, New York, plant, which is engagedin war work,are alonehere involved.We have recently held thatthe Buffalo Arms Corporation at its Cheektowaga, New York, plants,is engagedin commerce within the meaning of the National LaborRelations Act.2On these facts we find that the Company is engaged incommercewithin themeaningof the Act.3II.THE ORGANIZATION INVOLVEDThe American Federation of Labor is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refused to discuss representation with the A. F. of L.on the ground that the guards had partial military status, unless anduntilthe Company receives a reply from the United States Armystating itsdecision in the matter.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the A. F. of L. represents a substantialnumber of employees in the unit hereinafter found appropriate 42Matter of Buffalo Arms CorporationandUnited Automobile,Aircraft&AgriculturalImplementWo; kers of America,C. I 0., Local141,46 N L. R. B. 1176.8 The Board has held that a similardetectiveagency, engaged in the business of furnishingguards to shipping companies to patrol the docks and freight of vessels in interstate andforeign commerce,was engaged in such commerce.Matters of Williams Dimond & Company,Banning Consolidated Stevedoring Company, American-Hawaiian Steamship Company,Luckenbach Steamship Company, Inc,Swayne & Hoyt,.Ltd.,McCormick Steamship Com.pany,Hammond Shipping Company, Ltd,W R. Grace & Company,Outer Harbor Dock JWharf Company,InnerHarbor Terminal Company,Pacific PortService Corporation,Pinkerton National Detective Agency and Patrol ServiceandPort Watchmen,Local No. 137,2 N. L R B. 859.4 The RegionalDirectorreportedthat the A 'F of L. had submitted 38 designations ofwhich 34,dated December1942 and January 1943,all bearingapparentlygenuine signatures,correspond with nameson the Company'spay roll of December 31, 1942, containing a totalof 56 names within the appropriateunit. 612DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe find that a questionaffectingcommerce has arisen concerningthe representation of employees of the Company withinthe meaningof Section (9) (c),and Section 2 (6) and (7) of the Act.3IV.THE APPROPRIATE UNITThe A. F. of L. contends that all of the employees of the Companyemployed as guards at the Cheektowaga, New York, plant, of theBuffalo Arms Corporation comprise an appropriate unit. , The Com-panyurges,in effect, that plant guards are not an appropriate unitand should not be permitted to choose a collective bargaining agentsince they are sworn members of the Auxiliary Military Police.Wehave frequently found that plant guards hired and paid by employersare employees within the meaning of the Act and may designate .arepresentative for purposes of collective bargaining, even thoughthey are members of the Auxiliary Military Police.,'Accordingly,The sole controversy with respect to the scope of the unit concernsthe sergeant's.The.A. F. of L. desires that the sergeants be includedin the unit.The Company urges that they be excluded on the groundthat they have supervisory authority. It appears that the sergeantshave authority to discharge.While they have no authority to hire,neither does the captain, whom both parties are agreed should beexcluded.The captain acts as a superintendent of one shift and thetwo sergeants act respectively as the superintendents of the two remain-ing shifts.The patrol duties of the sergeants are, like the captain's,only incidental to their supervisory work., Inasmuch -as the dutiesof the sergeants indicate that they are supervisory employees, we shallexclude them from the unit.We find that all guards of the Company' employed at the Cheek-towaga, New York, plant,'of the Buffalo Arms Corporation, excludingthe captain and the sergeants, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVES,We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.5Matter ofWestinghouseAir Brake CompanyandUnited Electrical,Radio & MachineWorkers ofAmerica,Local No. 610,42 N. L. R. B. 525;Matter of'Chrysler Corporation,HighlandParkPlantandLocal 114,United Automobile,Aircraft,andAgricultural Imple-mentWorkersofAmerica,affiliated with the CI.0.,44 N. L. RB 881 ;Curtiss-Wright CorporationandAmerican Federation of Labor,45 N. L R. B 592. WILLIAM J. BURNS DETECTIVE AGENCY613iDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard bySection 9(c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertainrepresenta-tives for the purposes of collective bargaining with W. Sherman Burns,Raymond J.Burns,Ashley John Burns, and,William J. Burns, Co-partners, doing business under the firm name and style of William J.Burns Detective, Agency, Buffalo, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under the direc-tion and supervision of the Regional Director for the ThirdRegion,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among all employees of the Company in the unit found appropriate inSection IV above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been discharged for,cause, to determine whether or not they desire to be represented byAmerican Federation of Labor, for the purpose of collectivebargaining.I